368 S.E.2d 419 (1988)
A.W. GOFF, Jr.
v.
Donna C. GOFF.
No. 8726DC1019.
Court of Appeals of North Carolina.
May 31, 1988.
*422 Alvin A. London and Charles M. Welling, Charlotte, for plaintiff-appellant.
Richard A. Lucey, Charlotte, for defendant-appellee.
ARNOLD, Judge.
Plaintiff correctly argues that the trial court erred in ordering a refund to defendant of a payment which was made pursuant to the provisions of a prior consent order.
While this Court has some doubt that the provisions of paragraph 3 were properly carried out according to the consent order as it is worded, defendant stipulated that the provisions were literally followed in determining the disbursement of the tax escrow account. Why defendant made such a stipulation involving the crux of her case is not a matter for this Court.
The public policy of this state is to promote certainty and finality in domestic dispute resolutions. Reavis v. Reavis, 82 N.C.App. 77, 345 S.E.2d 460 (1986). Generally, courts are reluctant to allow collateral attacks on consent judgments. Id. Therefore, only property divisions which have not been satisfied may be modified. Walters v. Walters, 307 N.C. 381, 298 S.E. 2d 338 (1983). Since the provisions of the consent order concerning the division of property had been fully executed and satisfied, the trial court was without authority to order plaintiff to reimburse defendant.
Reversed.
BECTON and PARKER, JJ., concur.